Exhibit 10.1

 

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of June 28, 2019, by and among HERCULES FUNDING IV LLC, a
Delaware limited liability company (“Borrower”), the lenders identified on the
signature page hereof (such lenders, together with their respective successors
and assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), CITY NATIONAL BANK, as a Lender and a
Documentation Agent, UMPQUA BANK, as a Lender and a Documentation Agent, and
MUFG UNION BANK, N.A., as a Lender, the administrative agent for the Lenders (in
such capacity, “Agent”) and the Swingline Lender, with reference to the
following facts, which shall be construed as part of this Amendment:

 

RECITALS

 

A.         Borrower, Lenders and Agent have entered into that certain Loan and
Security Agreement dated as of February 20, 2019 (as amended, supplemented,
replaced, renewed or otherwise modified from time to time, the “Loan
Agreement”), pursuant to which Lenders and Agent are providing financial
accommodations to or for the benefit of Borrower upon the terms and conditions
contained therein.

 

B.         Borrower has requested that Lenders and the Agent agree to amend
certain provisions of the Loan Agreement, subject to the terms and conditions
set forth herein.

 

C.         Lenders and the Agent are willing to amend certain provisions of the
Loan Agreement, subject to the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the continued performance by Borrower of its
promises and obligations under the Loan Agreement and the other Loan Documents,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower, Lenders and Agent hereby agree as
follows:

 

SECTION 1.     Defined Terms. Unless otherwise defined herein, capitalized terms
or matters of construction defined or established in the Loan Agreement shall be
applied herein as defined or established therein.

 

SECTION 2.     Amendments to Loan Agreement. As of the date hereof, the Loan
Agreement is hereby amended as follows:

 

(a)         The definition of “Authorized Person” set forth in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety and replaced as follows:

 

“‘Authorized Person’ means any of Scott Bluestein, Seth Meyer, Peter Gaunt,
Melanie Grace, Julia Benavides, or any other individual then serving as the
Chief Executive Officer, Chief Financial Officer, Controller, General Counsel
and Secretary, or Assistant Controller of Borrower or HCI, as applicable;
provided, that for purposes of this Agreement, no individual who is an
Authorized Person shall cease to be an Authorized Person, and no individual who
is not then an Authorized Person shall become an Authorized Person, unless and
until Agent has received written notice of such change from Borrower or HCI, as
applicable, and in the case of an individual becoming an Authorized Person such
individual has been approved by Agent in its Permitted Discretion.”

 

 

--------------------------------------------------------------------------------

 

 

(b)         Clause (b) of the definition of “Eligible Note Receivable” set forth
in Section 1.1 of the Loan Agreement is hereby deleted in its entirety and
replaced as follows:

 

“(b)     such Note Receivable covers unfunded commitments to the applicable
Account Debtor (with such Note Receivable being ineligible only to the extent of
such unfunded commitments being a contractual obligation of the Borrower);”

 

(c)         Clause (ee) of the definition of “Eligible Note Receivable” set
forth in Section 1.1 of the Loan Agreement is hereby deleted in its entirety and
replaced as follows:

 

“(ee) other than with respect to an Eligible Split-Funded Note Receivable, such
Note Receivable (or any rights thereunder) was sold, transferred, assigned or
pledged by HCI to any Person other than Borrower;”

 

(d)         Clause (b) of the definition of “Eligible Split-Funded Note
Receivable” set forth in Section 1.1 of the Loan Agreement is hereby deleted in
its entirety and replaced as follows:

 

“(b)     HCI or the Special Servicer does not serve as the sole “servicer” for
such Split-Funded Note Receivable;”

 

(e)         Clause (c) of the definition of “Eligible Split-Funded Note
Receivable” set forth in Section 1.1 of the Loan Agreement is hereby deleted in
its entirety and replaced as follows:

 

“(c)     the applicable Split-Funded Note Receivable Documents do not prohibit,
restrict, or condition the replacement of (i) HCI, as servicer thereof other
than (A) by requiring the prior, written consent, or the prior, written
direction, of Agent, or (B) pursuant to the applicable Intercreditor Agreement,
or (ii) HCI or Borrower as administrative agent and collateral agent thereof, in
each case, other than (A) by requiring the prior, written consent, or the prior,
written direction, of Agent and/or the applicable Account Debtor, or (B)
pursuant to the applicable Intercreditor Agreement;”

 

(f)         Clause (j) of the definition of “Eligible Split-Funded Note
Receivable” set forth in Section 1.1 of the Loan Agreement is hereby deleted in
its entirety and replaced as follows:

 

“(j)     Agent or Collateral Custodian is not then in possession of each of the
Split-Funded Note Receivable Documents (as defined in the Intercreditor
Agreement) owned by the Borrower, including any related assignment and
assumption and loan agreements.”

 

(g)         The definition of “First Amendment Effective Date” is hereby
inserted into Section 1.1 of the Loan Agreement in a manner that maintains
alphabetical order:

 

‘“First Amendment Effective Date’ means June 28, 2019.”

 

(h)         The definition of “Intercreditor Agreement” set forth in Section 1.1
of the Loan Agreement is hereby deleted in its entirety and replaced as follows:

 

“‘Intercreditor Agreement’ means any intercreditor agreement or similar
agreement between or among, as the case may be, Agent, Borrower, HCI, and any
lender or agent acting for a group of lenders to HCI or a Subsidiary thereof,
providing for the relative rights and priorities on account of any Split-Funded
Note Receivable and any collections or other collateral in respect thereof, in
form and substance reasonably satisfactory to Agent, and “Intercreditor
Agreements” means all of them, collectively.”

 

 

--------------------------------------------------------------------------------

 

 

(i)         The definition of “Net Purchased Notes Receivable Balance” set forth
in Section 1.1 of the Loan Agreement is hereby deleted in its entirety and
replaced as follows:

 

“‘Net Purchased Notes Receivable Balance’ means, as of any date of
determination, an amount equal to (a) the aggregate outstanding principal
balance of all Notes Receivable acquired by the Borrower prior to such date
minus (b) the aggregate outstanding principal balance of all Notes Receivable
sold or otherwise disposed of by the Borrower (other than Notes Receivable sold
pursuant to clause (a) of the definition of Permitted Dispositions.”

 

(j)         The definition of “Permitted Dispositions” set forth in Section 1.1
of the Loan Agreement is hereby deleted in its entirety and replaced as follows:

 

“‘Permitted Dispositions’ means, so long as all proceeds thereof are
contemporaneously remitted to the Collection Account:

 

(a)     the sale by Borrower of Notes Receivable to the Originator pursuant to
any repurchase obligations of the Originator under the Sale and Servicing
Agreement;

 

(b)     so long as no Default or Event of Default has occurred and is
continuing, the sale by Borrower of Notes Receivable (including any Warrant
Assets issued in connection with such Note Receivable) if: (i) such sale shall
be made in cash, (ii) such sale shall be made on an arms’ length basis, (iii)
both before and after giving effect to any such sale, Borrower (or HCI, if
applicable) shall be in pro forma compliance with each covenant set forth in
Sections 7.17 and 7.18, (iv) such sale is made without representation, warranty
or recourse of any kind by Borrower (other than customary representations
regarding title, absence of liens on the sold Note Receivable, status of
Borrower, due authorization, enforceability, no conflict and no required
consents in respect of such sale), (v) the manner in which such Note Receivable
was selected by Borrower does not adversely affect the Lenders, and (vi) such
Agent shall have received a current Borrowing Base Certificate which includes a
detailed calculation showing that the Borrowing Base (after giving effect to
such Permitted Disposition) is equal to or greater than the aggregate amount of
outstanding Advances, or if after giving effect to such Permitted Disposition
there is an Overadvance, then Borrower shall immediately deposit cash into the
Collection Account in the amount of such excess, which amount shall be used by
Agent to reduce the Obligations in accordance with the priorities set forth in
Section 2.3(b); and

 

(c)     the sale by Borrower of Notes Receivable from time to time with the
prior written consent of Agent and Required Lenders.

 

Notwithstanding anything to the contrary herein, other than pursuant to clause
(a) above, sales by Borrower of Notes Receivable to the Originator or any of its
Affiliates during the term of this Agreement shall not exceed, at the time of
any such sale, an aggregate amount equal to 20% of the Net Purchased Notes
Receivable Balance (measured as of each applicable date upon which a Permitted
Disposition is proposed to be made hereunder) or 10% in the case of sales of any
Delinquent Receivable or Defaulted Receivable.”

 

 

--------------------------------------------------------------------------------

 

 

(k)         The definition of “Split-Funded Note Receivable” set forth in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety and replaced
as follows:

 

“‘Split-Funded Note Receivable’ means any Note Receivable originated by HCI with
respect to which HCI is the administrative agent (and the lienholder pursuant to
the Note Receivable) and with respect to which any Split-Funded Note Receivable
Party has purchased commitments or loans thereunder, in each case, to the extent
such Note Receivable is subject to an Intercreditor Agreement.”

 

(l)         The definition of “Split-Funded Note Receivable Party” is hereby
inserted into Section 1.1 of the Loan Agreement in a manner that maintains
alphabetical order:

 

“‘Split-Funded Note Receivable Party’ means any of (i) Hercules Funding II,
(ii) an Affiliate of Borrower approved by Agent in its Permitted Discretion, or
(iii) a securitization vehicle of HCI.”

 

(m)         The definition of “Special Servicer” is hereby inserted into Section
1.1 of the Loan Agreement in a manner that maintains alphabetical order:

 

“‘Special Servicer’ means (a) U.S. Bank, National Association, and its
successors and assigns permitted pursuant to and in accordance with the
applicable Intercreditor Agreement, or (b) any other special servicer acceptable
to Agent in its sole discretion.”

 

(n)         The definition of “Special Servicer Fees and Expenses” is hereby
inserted into Section 1.1 of the Loan Agreement in a manner that maintains
alphabetical order:

 

“‘Special Servicer Fees and Expenses’ has the meaning specified therefor in the
Intercreditor Agreement.”

 

(o)          Section 2.4(b)(i)(B) of the Loan Agreement is hereby deleted in its
entirety and replaced as follows:

 

“(B)     second, to pay the Servicing Fee of Servicer and, with respect to a
successor Servicer or the Special Servicer, as applicable, expenses and other
amounts due to such successor Servicer under the Sale and Servicing Agreement or
Special Servicer Fees and Expenses due to the Special Servicer under the
applicable Intercreditor Agreement, respectively (provided, that with respect to
the initial Servicer, such Servicing Fee shall only be paid so long as no Event
of Default has occurred and is continuing), until paid in full,”

 

(p)         The fifth sentence of Section 2.9(a) of the Loan Agreement is hereby
deleted in its entirety and replaced as follows:

 

“(c)     Notwithstanding any other provision contained herein, amounts on
deposit in the Collection Account shall be applied by the Agent to reduce
outstanding Advances ratably among the Lenders and the remaining balance in the
Collection Account (if any) shall be swept daily, or with such other frequency
has Agent may approve, to the Custodial Account.”

 

 

--------------------------------------------------------------------------------

 

 

(q)         Clause (b) contained within Section 4.3 of the Loan Agreement is
hereby deleted in its entirety and replaced as follows:

 

“(b) cause a replacement servicer (including, without limitation, the Special
Servicer with respect to Split-Funded Notes Receivable) to take possession of,
and collect, Borrower’s Accounts, or”

 

(s)         Section 6.3(d) of the Loan Agreement is hereby deleted in its
entirety and replaced as follows:

 

“(d)     (i) as soon as available, but in any event not less than thirty (30)
days prior to the commencement of each fiscal year of HCI, copies of Projections
for HCI that have been provided to the Board of Directors of HCI for the
forthcoming fiscal year, certified by the chief financial officer of HCI, as
being such officer’s good faith estimate of the financial performance of HCI
during the period covered thereby, and (ii) if requested by Agent, as soon as
available, but in any event not more than ten (10) days after Agent’s request,
copies of Projections for Borrower that have been provided to the Board of
Directors of Borrower for the forthcoming fiscal year, certified by the chief
financial officer of Borrower, as being such officer’s good faith estimate of
the financial performance of Borrower during the period covered thereby,”

 

(t)         Section 7.16 of the Loan Agreement is hereby deleted in its entirety
and replaced as follows:

 

“7.16     No Unfunded Commitments. The Borrower shall not acquire or own any
unfunded commitments to the makers of Notes Receivable.”

 

(u)         Section 7.17(i) of the Loan Agreement is hereby deleted in its
entirety.

 

(v)         Section 8.13 of the Loan Agreement is hereby deleted in its entirety
and replaced as follows:

 

“8.13     (i) Either Servicer or Borrower fails to comply, in any material
respect, with its obligations under the Sale and Servicing Agreement, or (ii) if
applicable, Special Servicer fails to comply, in any material respect, with its
obligations under the Intercreditor Agreement; or”

 

(w)         Section 8.15 of the Loan Agreement is hereby deleted in its entirety
and replaced as follows:

 

“8.15     If any of the individuals serving as of the First Amendment Effective
Date (or serving thereafter as a replacement acceptable to Agent in accordance
with this Section 8.15) as the Chief Executive Officer, Chief Financial Officer
or Chief Credit Officer, respectively, of either Borrower or HCI, shall cease to
be actively involved in the business of Borrower or HCI (as applicable) in such
capacity and such individual has not been replaced within 90 days by an
individual acceptable to Agent in Agent’s Permitted Discretion.”

 

 

--------------------------------------------------------------------------------

 

 

(x)         Section 9.1(n) of the Loan Agreement is hereby deleted in its
entirety and replaced as follows:

 

“(n)     Exercise any and all rights of Borrower under the Sale and Servicing
Agreement or assume or assign (including, without limitation, to the Special
Servicer pursuant to the Intercreditor Agreement, or otherwise) any and all
rights and responsibilities to collect, manage, and service the Notes
Receivables, including (i) the responsibility for the receipt, processing and
accounting for all payments on account of the Notes Receivables, (ii)
periodically sending demand notices and statements to the Account Debtors or
makers of Notes Receivable, (iii) enforcing legal rights with respect to the
Notes Receivables, including hiring attorneys to do so to the extent Agent or
such assignee deems such engagement necessary, and (iv) taking all lawful
actions and procedures which Agent or such assignee deems necessary to collect
the Notes Receivables, and all such amounts shall be Lender Group Expenses; and”

 

SECTION 3.     Removal of Authorized Person; Designation of New Authorized
Person; Replacement of Chief Executive Officer.

 

(a)        Borrower hereby notifies Agent that (i) Manuel Henriquez is no longer
an Authorized Person of Borrower or HCI for purposes of the Loan Agreement or
any of the other Loan Documents, and (ii) Scott Bluestein is hereby designated
as an Authorized Person of Borrower and HCI for purposes of the Loan Agreement
and the other Loan Documents.

 

(b)        Agent hereby acknowledges and agrees that (i) Scott Bluestein is
hereby approved by Agent as an Authorized Person of Borrower and HCI for
purposes of the Loan Agreement and the other Loan Documents, and (ii) the
replacement of Manuel Henriquez as the Chief Executive Officer of both Borrower
and HCI, by Scott Bluestein, shall, in each case, be deemed a replacement of
such office by an individual acceptable to Agent in accordance with Section 8.15
of the Loan Agreement.

 

SECTION 4.     Conditions Precedent. Notwithstanding any other provision of this
Amendment, this Amendment shall be of no force or effect, and Lenders and Agent
shall not have any obligations hereunder, unless and until each of the following
conditions have been satisfied:

 

(a)        Each of Borrower, the Lenders, and Agent shall have executed and
delivered to the Agent this Amendment and such other documents as the Agent may
reasonably request;

 

(b)        Agent shall have received a certificate from an Authorized Person of
Borrower (i) attesting to (A) the incumbency and signatures of certain specified
Authorized Persons, and (B) the resolutions of Borrower’s Board of Directors
authorizing its execution, delivery, and performance of this Amendment, (ii)
authorizing specific Authorized Persons to execute the same on its behalf, and
(iii) evidencing the formation, existence, and good standing of Borrower from
the Secretary of State of its jurisdiction of organization or formation, as
applicable;

 

(c)        Agent shall have completed a reference check (including personal
credit reports, tax lien and litigation histories) with respect to Scott
Bluestein, the results of which are satisfactory to Agent in its sole
discretion; and

 

(d)         All legal matters incident to the transactions contemplated hereby
shall be reasonably satisfactory to counsel for the Agent.

 

 

--------------------------------------------------------------------------------

 

 

SECTION 5.     Representations and Warranties Regarding Loan Agreement. Borrower
hereby represents and warrants to the Lenders and Agent and agrees that:

 

(a)        the representations and warranties contained in the Loan Agreement
(as amended hereby) and the other outstanding Loan Documents are true and
correct in all material respects at and as of the date hereof as though made on
and as of the date hereof, except (i) to the extent specifically made with
regard to a particular date, and (ii) for such changes as are a result of any
act or omission specifically permitted under the Loan Agreement (or under any
Loan Document), or as otherwise specifically permitted by the Lender Group;

 

(b)        as of the date hereof and after giving effect to this Amendment, no
Default or Event of Default will have occurred and be continuing;

 

(c)        the execution, delivery and performance of this Amendment have been
duly authorized by all necessary action on the part of, and duly executed and
delivered by Borrower, and this Amendment is a legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, except as the enforcement thereof may be subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law); and

 

(d)        the execution, delivery and performance of this Amendment do not
conflict with or result in a breach by Borrower of any term of any material
contract, loan agreement, indenture or other agreement or instrument to which
Borrower is a party or is subject.

 

SECTION 6.     Execution in Counterparts. This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

 

SECTION 7.     Costs and Expenses. Borrower hereby affirms its obligation under
the Loan Agreement to reimburse the Agent for all Lender Group Expenses paid or
incurred by the Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment, including but not limited to the attorneys’ fees
and expenses of attorneys for the Agent with respect thereto.

 

SECTION 8.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUCTED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE INTERNAL CONFLICTS OF LAWS PROVISIONS THEREOF.

 

SECTION 9.     Effect of Amendment; Reaffirmation of Loan Documents.

 

(a)        The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Loan Agreement
and the other Loan Documents, and, except as expressly modified and superseded
by this Amendment, the terms and provisions of the Loan Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. Borrower, Agent, and Lenders agree that the Loan Agreement and the other
Loan Documents, as amended hereby, shall continue to be legal, valid, binding
and enforceable in accordance with their respective terms. Upon the
effectiveness of this Amendment, each reference in the Loan Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import shall
mean and be a reference to the Loan Agreement as amended hereby.

 

 

--------------------------------------------------------------------------------

 

 

(b)        Borrower confirms that all of its obligations under the Loan
Documents (as amended by this Amendment) are in full force and effect and are
performable in accordance with their respective terms without setoff, defense,
counter-claim or claims in recoupment. Borrower further confirms that the term
“Obligations”, as used in the Loan Agreement, shall include all Obligations of
Borrower under the Loan Agreement (as amended by this Amendment), and each other
Loan Document.

 

(c)        Execution of this Amendment by the Lenders and Agent (i) shall not
constitute a waiver of any Default or Event of Default that may currently exist
or hereafter arise under the Loan Agreement, (ii) shall not impair, restrict or
limit any right or remedy of the Lenders or Agent with respect to any Default or
Event of Default that may now exist or hereafter arise under the Loan Agreement
or any of the other Loan Documents, and (iii) shall not constitute any course of
dealing or other basis for altering any obligation of the Borrower or any right,
privilege or remedy of the Lenders and Agent under the Loan Agreement or any of
the other Loan Documents.

 

SECTION 10. Headings. Section headings in this Amendment are included herein for
convenience of any reference only and shall not constitute a part of this
Amendment for any other purposes.

 

SECTION 11. Release. BORROWER HEREBY ACKNOWLEDGES THAT AS OF THE DATE HEREOF IT
HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF BORROWER’S LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE
RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM LENDERS, AGENT, OR THEIR RESPECTIVE
AFFILIATES, PARTICIPANTS OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS,
EMPLOYEES OR ATTORNEYS. BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND
FOREVER DISCHARGES LENDERS, AGENT, THEIR RESPECTIVE AFFILIATES AND PARTICIPANTS,
AND THEIR PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST LENDERS,
AGENT, OR THEIR RESPECTIVE PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, IN
EACH CASE SOLELY TO THE EXTENT ARISING FROM THE LIABILITIES, THE EXERCISE OF ANY
RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER LOAN DOCUMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT. BORROWER HEREBY COVENANTS AND
AGREES NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE,
PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF ANY CLAIM,
ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY NATURE
AGAINST LENDERS, AGENT, THEIR RESPECTIVE AFFILIATES AND PARTICIPANTS, OR THEIR
RESPECTIVE SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, EMPLOYEES, AND
PERSONAL AND LEGAL REPRESENTATIVES ARISING ON OR BEFORE THE DATE HEREOF OUT OF
OR RELATED TO LENDERS’ OR AGENT’S ACTIONS, OMISSIONS, STATEMENTS, REQUESTS OR
DEMANDS IN ADMINISTERING, ENFORCING, MONITORING, COLLECTING OR ATTEMPTING TO
COLLECT THE OBLIGATIONS OF BORROWER TO LENDERS AND AGENT, WHICH OBLIGATIONS ARE
EVIDENCED BY THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

 

[Remainder of page intentionally left blank with signature pages immediately to
follow]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the Loan
Agreement as of the day and year first above written.

 

  BORROWER:          

HERCULES FUNDING IV LLC,

a Delaware limited liability company, as Borrower

                  By:   /s/ Melanie Grace   Name: Melanie Grace   Title: General
Counsel and Secretary

 

 

 

[Signature Page to First Amendment to Loan and Security Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

MUFG UNION BANK, N.A.,

as Agent, a Lender and Swingline Lender

                  By:   /s/ Kenneth Beck   Name: Kenneth Beck   Title: Director

 

 

 

CITY NATIONAL BANK, a national banking association,

as a Lender and a Documentation Agent

                        By:   /s/ Alan Jepsen     Name: Alan Jepsen     Title:
Senior Vice President  

 

 

 

UMPQUA BANK,

as a Lender and a Documentation Agent

                  By:   /s/ Michael McCutchin   Name: Michael McCutchin   Title:
Senior Vice President

 

 

 

HITACHI CAPITAL AMERICA CORP.,

as a Lender

                  By:   /s/ James M. Giaimo   Name: James M. Giaimo   Title:
Chief Credit Officer

 

 

 

MUTUAL OF OMAHA BANK,

as a Lender

                        By:   /s/ Katrin Engel     Name: Katrin Engel     Title:
Senior Vice President  

 

 

 

[Signature Page to First Amendment to Loan and Security Agreement]